Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-9, 11-12, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it is not clear whether “a first radially outer region” is the same or separate from that which is recited in claim 1. 
Claim 7 is indefinite because it is not clear whether “a second radially outer region” is the same or separate from that which is recited in claim 1. 
Claim 8 is indefinite because it is not clear whether the claim is reciting that the coating is present on a fourth region. If so, it is not clear whether the limitations recited therein apply to both of the alternative embodiments of claim 1 or just the embodiment with the coating.
Claims 11 and 12 are indefinite because it is not clear whether the limitations recited therein apply to both of the alternative embodiments of claim 1 or just the embodiment with the coating.
Claim 18 is indefinite because it is not clear whether “a second radially outer region” is the same or separate from that which is recited in claim 1. 
Claims 7, 18, and 20 are indefinite because it is not clear whether the “reference point (Y)” is the same one as set forth in claim 1 or separate and apart therefrom. 
Claim 20 is indefinite because it is not clear whether “a second radially outer region” is the same or separate from that which is recited in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1711451 to Gibson in view of US 5129709 to Klamer.
Regarding claims 1 and 21, Gibson discloses A wheel comprising a rim (assembly of 25 forming 26, 27) having a wall that, viewed in a radial section, extends along a closed line (defined by 27) and encloses at least one annular cavity concentric with the rim (as evident from Fig. 2), wherein considering a partition of the rim in three slices of equal size along an axis of rotation (X-X), said wall projects radially outwards to a greater extent in an axially central slice than in axially outer slices (wherein the central slice would include the radially outermost portion of 26), wherein a first radially outer region of the wall (e.g. defined by the circumferential length between the “1”s in the annotated figure below) comprises a rolling surface configured to contact a road surface either directly or through the interposition of a substantially two-dimensional coating layer (as evident from Figs. 1-3), wherein said wall viewed in radial section is radially convex outwards from one axial side of the rim to an axially opposite side of the rim (as evident from Fig. 2), and wherein a second radially outer region of the wall, coinciding with or contained within the first radially outer region, follows, viewed in the radial section, an arc of circumference centered at a reference point (Y) (as annotated in the figure below), and wherein said arc of circumference subtends an angle comprised in the range greater than 90 degrees and having said reference point (Y) as a vertex (as evident from the annotated figure below), but the upper angle is not disclosed as being 115 degrees. However, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the only variable that would define 115 degrees is the circumferential length of the arc (i.e. the circumferential length of the first and second radially outer regions). The shorter the length, the lesser the angle; the greater the length, the greater the angle. It would have been obvious to one of ordinary skill in the art to achieve such curvature with the motivation of balancing the stress distribution across the outer peripheral surface of the rim. Examiner notes that the specification fails to provide criticality for the claimed angular dimensions. Further, Gibson does not disclose the wheel being a bicycle wheel. Klamer discloses a wheel interchangeable between a roller skate or a bicycle (col. 1, ln 33-35). Thus, it would have been obvious to one of ordinary skill in the art to incorporate such for a bicycle wheel with the motivation of enabling the movement of a framed vehicle such as a bicycle frame from one point to another. 


    PNG
    media_image1.png
    496
    448
    media_image1.png
    Greyscale



Regarding claim 2, Gibson in view of Klamer discloses the wheel of claim 1 wherein a first radially outer region of the wall is overall radially convex outwards (as evident from Fig. 2 and the annotated figure above).
Regarding claim 4, Gibson in view of Klamer discloses the wheel of claim 1 wherein the radial section of the rim at least partially follows an NACA profile, and wherein said arc of circumference of the second radially outer region is an arc of a nose circle of said NACA profile (as evident from Fig. 2 and the annotated figure above).
Regarding claim 17, Gibson in view of Klamer discloses the wheel of claim 2 wherein the first radially outer region of the wall follows, viewed in a radial section, a curve having a convexity radially towards an exterior of the rim (as evident from Fig. 2 and the annotated figure above).

Regarding claim 18, Gibson in view of Klamer discloses the wheel of claim 2 wherein a second radially outer region of the wall, coinciding with or contained within the first radially outer region, follows, viewed in the radial section, an arc of circumference centered at a reference point (Y), which subtends an angle (ALPHA) comprised in a range between 5 and 120 degrees (as evident from Fig. 2 and the annotated figure above and the discussion / motivation above for claim 1).

Regarding claim 19, Gibson in view of Klamer discloses the wheel of claim 2 wherein the radial section of the rim at least partially follows an NACA profile, and wherein said arc of circumference of the second radially outer region is an arc of a nose circle (as evident from Fig. 2 and the annotated figure above).

Claim(s) 5-11, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Klamer in further view of US 3408770 to Smolinski.

Regarding claims 5 and 6, Gibson in view of Klamer discloses the wheel of claim 1 but does not disclose a textured outer surface at least at a third radially outer region. Smolinski discloses a textured outer surface in the form of a coating 20 for a toy car (see Fig. 2) to increase friction and thus traction (see col. 2, ln 47-46). It would have been obvious to one of ordinary skill in the art to incorporate such a coating with the motivation of increasing friction of the wheel based on the desires of the user and for increased rider safety. 
Regarding claim 7, Gibson in view of Klamer and Smolinski discloses the wheel of claim 5 wherein a second radially outer region of the wall, coinciding with or contained within the first radially outer region, follows, viewed in the radial section, an arc of circumference centered at a reference point (Y), wherein the third radially outer region subtends an angle (BETA) comprised in the range between 100 and 1600, having said reference point (Y) as a vertex (as evident from Fig. 2 and the annotated figure above). Regarding the specific claimed angles, the annotated figure at least suggest an angle greater than 10 degrees but In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the only variable that would define the degrees is the circumferential length of the third region. The shorter the length, the lesser the angle; the greater the length, the greater the angle. It would have been obvious to one of ordinary skill in the art to achieve such length with the motivation of providing surface area with increased traction.


Regarding claim 8, Gibson in view of Klamer and Smolinski discloses the wheel of claim 6 wherein said substantially two-dimensional coating layer has a thickness (S) that is higher in said third radially outer region than in a fourth radially outer region, and said substantially two-dimensional coating layer is wider in the third radially outer region than in the fourth radially outer region (because the claim does not set forth that the fourth region actually includes the coating so the fourth region would be a portion of the wheel that does not include the coating).

Regarding claim 9, Gibson in view of Klamer and Smolinski discloses the wheel of claim 6 wherein the fourth radially outer region subtends an angle (GAMMA) comprised in the range between 20 and 270, having said reference point (Y) as a vertex (as evident from the figure below wherein the fourth region would be that region radially inward of the first). Regarding the specific claimed angles, the annotated figure below at least suggests an angle greater than 20 degrees but In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the only variable that would define the degrees is the circumferential length of the fourth region. The shorter the length, the lesser the angle; the greater the length, the greater the angle. It would have been obvious to one of ordinary skill in the art to achieve such curvature with the motivation of providing sufficient internal volume of the wheel to enhance rider comfort.

    PNG
    media_image2.png
    527
    564
    media_image2.png
    Greyscale


Regarding claims 10 and 11, Gibson in view of Klamer and Smolinski discloses the wheel of claim 6 wherein the coating layer is fixed to the rim via gluing (e.g. see Smolinski, col. 2, In 1-17). It would have been obvious to one of ordinary skill in the art to glue to the rim with the motivation of preventing the inadvertent detachment of the coating from the wheel. Further it would have been obvious to adhere such to the third region (i.e. the region between the dashed lines) with the same motivation provided in claims 5/6.

Regarding claim 13, Gibson in view of Klamer and Smolinski discloses the wheel of claim 5 wherein a radial section of the rim provided with said substantially two-dimensional coating layer at least partially follows an NACA airfoil, and wherein said substantially two- dimensional coating layer follows an arc of circumference that is an arc of a nose circle (as evident from Fig. 2 of Smolinksi with the same motivation provided in claims 5/6).

Regarding claim 20, Gibson in view of Klamer and Smolinski discloses the wheel of claim 5 wherein a second radially outer region of the wall, coinciding with or contained within the first radially outer region, follows, viewed in the radial section, an arc of circumference centered at a reference point (Y), wherein the third radially outer region subtends an angle (BETA) in the range between 90 and 150, having said reference point (Y) as a vertex (as evident from Fig. 2 and the annotated figure above). Regarding the specific claimed angles, the annotated figure at least suggest an angle greater than 90 degrees (wherein the third region is coextensive with the first) but In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the only variable that would define the degrees is the circumferential length of the third region. The shorter the length, the lesser the angle; the greater the length, the greater the angle. It would have been obvious to one of ordinary skill in the art to achieve such length with the motivation of providing surface area with increased traction.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Klamer in further view of US 1483740 to Montgomery.

Regarding claim 15, Gibson in view of Klamer discloses the wheel of claim 1 but does not disclose two disc shaped elements that connect the rim to the hub, wherein said wheel at least partially follows, in an axial section and; in a radially outer region thereof, a symmetrical NACA airfoil as Fig 1 of Liao tends to disclose a spoked wheel. Montgomery discloses such (see Fig. 2). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of avoiding objects getting caught in between the spokes therein blocking movement of the wheel or impairing the ability of the wheel to traverse the ground.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Klamer and Smolinski in further view of US 5725284 to Boyer.

Regarding claim 12, Gibson in view of Klamer and Smolinski discloses the wheel of claim 11 but does not disclose a channel for any coating. However, Boyer discloses a channel in the convey outer surface of a wheel (e.g. see Fig. 3). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing increased adhesion surface of the coating therein reducing opportunities for the coating to inadvertently detach.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Klamer in further view of US 5853225 to Huang.

Regarding claim 16, Gibson in view of Klamer discloses the wheel of claim 1 but does not disclose said wheel is a spider wheel, further comprising a hub and a plurality of structural elements that connect the rim to the hub, wherein each structural element has a cross section that is a symmetrical NACA airfoil. In Huang discloses such (e.g. see Figs. 14 and 15). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the weight of the wheel by using less material in the portion of the wheel between the rim and the hub. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13, and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617